     Case 2:20-cv-01379-FMO-JEM Document 41 Filed 07/28/20 Page 1 of 3 Page ID #:350



1

2

3

4

5

6                                       UNITED STATES DISTRICT COURT

7                                  CENTRAL DISTRICT OF CALIFORNIA

8

9     3G PRODUCTIONS, INC.,                        )   Case No. CV 20-1379 FMO (JEMx)
                                                   )
10                         Plaintiff,              )
                                                   )
11                  v.                             )   ORDER RE: EX PARTE APPLICATION
                                                   )
12    BEAUTYCON MEDIA, INC.,                       )
                                                   )
13                         Defendant.              )
                                                   )
14

15           Having reviewed the briefing filed with respect to Beautycon Media, Inc.’s (“defendant”) Ex

16    Parte Application for Order Determining that Levied-Upon Federal Paycheck Protection Program

17    Funds Received by Defendant are Exempt from Levy/Execution, (Dkt. 33, “Ex Parte”), the court

18    concludes as follows.

19           On May 12, 2020, the court granted plaintiff’s motion for default judgment due to

20    defendant’s failure to appear and litigate this case. (Dkt. 25, Court’s Order of May 12, 2020). The

21    court entered judgment against defendant that same day. (Dkt. 26, Judgment). On June 12,

22    2020, plaintiff filed an Affidavit and Request for Issuance of Writ of Execution, (Dkt. 28), which the

23    court granted by issuing a Writ of Execution on June 15, 2020. (Dkt. 29, Writ of Execution).

24           Approximately two months after the court’s entry of judgment against defendant, defendant

25    filed the instant Ex Parte, seeking to shield from levy certain funds it claims it received from the

26    federal government pursuant to the Paycheck Protection Program under the Coronavirus Aid,

27    Relief, and Economic Security Act, 15 U.S.C. §§ 9001, et seq. (See Dkt. 33, Ex Parte). Because

28    the gravamen of defendant’s Ex Parte seeks to avoid the impact of the court’s judgment, and in
     Case 2:20-cv-01379-FMO-JEM Document 41 Filed 07/28/20 Page 2 of 3 Page ID #:351



1     light of the Ninth Circuit’s mandate that “[c]ases should be decided upon their merits whenever

2     reasonably possible[,]” Eitel v. McCool, 782 F.2d 1470, 1472 (9th Cir. 1986), the court will stay its

3     judgment and vacate the writ of execution so that defendant can file a motion to set aside default

4     judgment. See Fed. R. Civ. P. 55(c).1

5             This Order is not intended for publication. Nor is it intended to be included in or

6     submitted to any online service such as Westlaw or Lexis.

7                                                CONCLUSION

8             Based on the foregoing, IT IS ORDERED THAT:

9             1. Defendant’s Ex Parte (Document No. 33) is denied as moot.

10            2. The Judgment is stayed and the Writ of Execution (Document No. 29) is vacated

11    pending the court’s ruling on defendant’s motion to set aside default judgment.

12            3. No later than August 12, 2020, defendant shall file a motion to set aside default

13    judgment, and notice it for hearing according to the Local Rules.

14            4. Counsel for the parties shall, on August 5, 2020, at 10:00 a.m.2 meet and confer

15    telephonically or in person at an agreed upon location within the Central District of California to

16    discuss defendant’s motion to set aside default judgment. Defendant’s motion must include copies

17    of all meet and confer letters as well as a declaration that sets forth, in detail, the entire meet and

18    confer process (i.e., when and where it took place, how long it lasted and the position of each

19

20

21        1
             In the Ninth Circuit, the standard for vacating a default judgment under Rule 60(b) is the
22    same “good cause” standard for vacating an entry of default under Rule 55(c). Franchise Holding
      II, LLC v. Huntington Rests. Grp., Inc., 375 F.3d 922, 925 (9th Cir. 2004). “To determine good
23    cause, a court must consider three factors: (1) whether the party seeking to set aside the default
      engaged in culpable conduct that led to the default; (2) whether it had no meritorious defense; or
24    (3) whether reopening the default judgment would prejudice the other party.” Fracois & Co., LLC
25    v. Nadeau, 334 F.R.D. 588, 596 (C.D. Cal. 2020) (internal quotation marks and alterations
      omitted). “Because this three-factor test is disjunctive, a finding that any one of the three factors
26    is true is sufficient reason for the district court to refuse to set aside the default.” Id. (internal
      quotation marks and alterations omitted).
27
         2
           Counsel may agree to meet and confer at another time without seeking court approval for
28    such an agreement.

                                                        2
     Case 2:20-cv-01379-FMO-JEM Document 41 Filed 07/28/20 Page 3 of 3 Page ID #:352



1     attorney with respect to each disputed issue that will be the subject of the motion). Failure to

2     include such a declaration will result in the motion being denied.

3              5. Plaintiff’s counsel shall forthwith serve this Order upon the Citibank, N.A., and notify

4     Citibank that the writ of execution with respect to defendant’s bank account (ending in 8802) has

5     been vacated. No later than one business day following the filing date of this Order, plaintiff’s

6     counsel shall file a proof of service demonstrating that Citibank, N.A. has been served with this

7     Order.

8     Dated this 28th day of July, 2020.

9                                                                            /s/
                                                                    Fernando M. Olguin
10                                                               United States District Judge

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        3
